The forty-seventh session of the General Assembly 
is being held at a particularly crucial moment, when our Organization will be 
called upon to demonstrate innovative thinking and flexibility in the face of 
the emerging challenges. 
Against the background of the very important agenda that is before us, 
let me congratulate Mr. Ganev on his unanimous election as President of the 
General Assembly at its forty-seventh session. I am confident that his 
professional competence and dynamism make him uniquely qualified to preside 
over the Assembly. I wish to assure him of my delegation's full support in 
carrying out his formidable task to a successful completion. 
Let me also extend our heartfelt appreciation to his predecessor. 
Ambassador Samir Shihabi of Saudi Arabia, for the exemplary manner in which he 
conducted the deliberations of the forty-sixth session. 
Permit me, on behalf of the Government of the Gambia and on my own 
behalf, to express our heartfelt congratulations to the new Secretary-General, 
Mr. Boutros Boutros-Ghali, whom I have had the honour and privilege of knowing 
for many years. As a distinguished scholar, an outstanding diplomat and a 
person of exceptional character, Mr. Boutros Boutro-Ghali has in him those 
very fine qualities of leadership that our Organization needs at this very 
crucial period of its history. We in Africa are indeed honoured to have one 
of our illustrious sons serve in this highly prestigious and important 
 
position. I am confident, and I am sure I am speaking for Africa and for all 
those who know Mr. Boutros Boutros-Ghali, that he will live up to the very 
high expectations we all have of him. His long and distinguished career in 
the service of his country gives us reason for this trust. 
I should also like to take this opportunity to pay a special tribute to 
his worthy predecessor, Mr. Javier Perez de Cuellar, who during his tenure of 
office contributed greatly to the strengthening of the United Nations, 
allowing it to assume a lead role in promoting world peace and security. His 
indefatigable efforts in pursuit of an atmosphere of understanding for the 
solution of problems in different parts of the world are exemplary and deserve 
our very deep appreciation. I wish him a happy retirement. 
The Gambia notes with great pleasure the admission of the Republics of 
Belarus, San Marino, Croatia, Slovenia, Uzbekistan, Bosnia and Herzegovina, 
Kyrgyzstan and Turkmenistan as new Members of the United Nations. I should 
like to welcome them and congratulate them on their accession to full 
membership of the United Nations. As they take their place in this comity of 
nations, it behoves each of us to extend to them the hand of friendship and 
support that characterizes this great Organization. 
As we reflect on the activities of our Organization during the past 
12 months, we are encouraged by the numerous actions and decisions that have 
been taken in support of world peace and progress. Certainly, problems 
continue to exist, and in some cases have increased in intensity and 
complexity, but the full commitment of our Organization to resolving them 
remains ever strong. 
Other less conflictual but none the less important issues of concern to 
humanity have also received attention. I would like, in this respect, to 
refer to the historic Earth Summit, convened in Rio de Janeiro in June this 

year. This meeting, which brought together leaders from all over the world, 
marks the first major step taken by humanity to reflect upon and map out a 
strategy for the survival of all species on Earth. It marks the beginning of 
a more responsible attitude to the Earth and its resources. The Rio 
Declaration, the Agenda 21 programmes and the Conventions on climate change 
and bio-diversity all combine to lay the basis for a sustainable development. 
We fully support the recommendations of the Conference and do hope that 
the various programmes of Agenda 21 will receive adequate support and 
financing to ensure their successful implementation. Of special interest to 
our countries is the recommendation to set up an intergovernmental negotiating 
committee to negotiate a convention on drought and desertification. We 
strongly urge the Assembly at this session to take the appropriate measures to 
allow the committee to commence its work as soon as possible. 
This century has witnessed two world wars, which brought untold hardship 
and suffering to mankind. The creation of the United Nations immediately 
after the Second World War reflected the determination of the founding fathers 
to spare future generations the scourge of war. We all know the story of what 
followed. The cold war, with its debilitating effects on the capacity of the 
United Nations, as well as the consequences of the destructive conflicts it 
engendered, demonstrated the extent to which our dreams and hopes became a 
nightmare. Today, mankind has been given an opportunity again to develop and 
anchor peace and stability in this world. The current entente in the 
international scene and the positive disposition of all nations vis-a-vis the 
United Nations provide a valuable opportunity for our Organization to assume a 
more forceful role in pursuit of world peace and stability. For it is only in 
peace and stability that human development can progress satisfactorily. We 

are very much encouraged by the important role the United Nations has recently 
assumed, and would like to take this opportunity to congratulate the 
Secretary-General for convening the Security Council summit meeting, which 
sought, among other things to promote greater understanding and cooperation 
in the world. We are in full support of the new approach to conflict 
resolution referred to as preventive diplomacy. 
Peace and security in the world will remain elusive as long as we 
continue to have centres of armed conflict that risk degenerating into 
regional conflicts that threaten world peace and stability. The situation in 
Somalia, the former Yugoslavia and other trouble spots around the world 
constitute an important threat to world peace and stability. We will need the 
collective resources and determination of the United Nations and all its 
Member States to resolve these conflicts. 

The situation in Bosnia and Herzegovina has deteriorated very seriously. 
The summary execution of civilian members of the non-Serbian population and 
the internment in concentration camps of thousands of people testify to gross 
human-rights abuses. The Gambia joins other nations in strongly condemning 
the perpetrators of these acts. We also condemn in no uncertain terms the 
concept of "ethnic cleansing", which in every respect is reminiscent of Nazi 
practices. It is totally unacceptable in this day and age to torture, kill or 
send into exile innocent men, women and children because of their religious 
beliefs. We will all be guilty if we stand by and see these atrocities being 
perpetrated with impunity. 
We fully appreciate and commend the bold efforts of the United Nations 
and the European Community in their search for peace in the former 
Yugoslavia. We salute the courage of all those taking part in humanitarian 
relief missions, particularly the soldiers who risk their lives to ensure that 
food and other relief items reach Bosnia and Herzegovina. We strongly believe 
that unless the fundamental cause of the conflict is addressed, the tragedy 
will continue. Serbian aggression against Muslims in Bosnia and Herzegovina 
must be stopped. 
We join the international community in calling on the United Nations to 
act firmly by implementing effectively the relevant Security Council 
resolutions on Yugoslavia, particularly resolution 757 (1992). The decision 
of the General Assembly to deny Serbia and Montenegro the seat of the former 
Yugoslavia, as contained in resolution 47/1 of 22 September 1992, is a step in 
the right direction. We believe the United Nations should not hesitate to use 
force to stop Serbian aggression, in conformity with the provisions of 
Article 42 of the United Nations Charter. In the meantime, the creation of an 

air corridor to protect relief supplies and innocent civilians from aerial 
bombardment would provide a useful respite in a desperate situation. 
The Gambia shares the concern of the international community over the 
lack of progress in finding a lasting solution to the conflict in Somalia. 
The scale of human tragedy remains a constant reminder of the horrors and 
absurdities of war. We fully endorse the urgent and effective implementation 
of Security Council resolution 767 (1992), which calls for the cessation of 
hostilities, national reconciliation and unity in Somalia and the opening up 
of the country to humanitarian assistance. 
My delegation praises the laudable efforts of the United Nations, the 
United States of America and relief agencies for the assistance they are 
providing to the starving population of Somalia. We want to appeal to all 
those who exercise some influence over the various warring factions to use 
their influence now in support of Security Council resolution 767 (1992). 
Without peace the humanitarian assistance will continue but so will the human 
tragedy. 
On the question of Liberia, the Economic Community of West African States 
(ECOWAS) continues to grapple with the problem of effective implementation of 
the Yamoussoukro IV accord in order to bring about lasting peace in Liberia 
and to arrest the growth of destabilizing forces in the subregion. We 
continue to appeal to all the parties concerned, in particular the leadership 
of the National Patriotic Front of Liberia, to adhere to the provisions of the 
Yamoussoukro IV accord as further elaborated at Geneva in April this year. We 
make a strong appeal to the United Nations and the international community to 
give full support to the efforts of ECOWAS to bring about peace and stability 
in Liberia. 
 
With reference to South Africa, it is disappointing to note that the 
euphoria and optimism that greeted the release of Nelson Mandela and other 
prisoners have failed to materialize into a free, democratic and non-racial 
South Africa. The suspension of the talks in the framework of the Convention 
for a Democratic South Africa (CODESA) and the continued acts of violence and 
senseless killings, as highlighted in Boipatong township in June and in Ciskei 
in September, call into question the commitment of the South African 
Government. We would like to state again that the South African Government 
bears a major responsibility for these acts of lawlessness. It will have to 
demonstrate greater responsibility in ensuring the security of all South 
Africans. It is time to turn this tragic page and allow discussions that will 
bring peace, stability and progress to South Africa. We appeal to all the 
parties to assist in this process. 
We are following with keen interest the developments in the Middle East 
peace process which started in Madrid almost a year ago. We sincerely hope 
that the opportunity provided by that process will be taken up by all the 
parties to ensure that the region, which has been denied peace for so long, 
will ultimately enjoy a comprehensive and lasting peace on the basis of 
Security Council resolutions 242 (1967) and 338 (1973). 
The world has yet to become the haven of peace and stability we so 
earnestly work for. The conflicts in Cambodia, Afghanistan and some of the 
recently independent republics of the former Soviet Union reflect the very 
difficult moments of transition. We are confident that with the full support 
of the international community these difficulties will be overcome. 
Another danger to world stability is poverty and lack of economic 
development. The developing countries continue to be saddled with overriding 
 
debt, low commodity prices and sluggish if not stagnant economies. Nowhere is 
the situation more bleak and desperate as in Africa, where the cumulative debt 
stands at around $27 2 billion, the approximate equivalent of 90 per cent of 
the continent's gross national product. Debt-service obligations require 
about $25 billion annually, representing 30 per cent of the continent's export 
earnings. Failure to effect timely payments has led to increases in interest 
payments, at the rate of over $1 billion a year. 
I believe those figures are an eloquent testimony to the plight of Africa 
today. The rest of the world must not remain insensitive to that plight. The 
adoption at the forty-sixth session of the General Assembly of a new agenda 
for the development of Africa in the 1990s has helped focus attention once 
again on Africa's critical economic situation. We will need, however, to go 
beyond words. In this connection I wish to echo the Secretary-General's 
proposals for the cancellation of all official bilateral debts, the 
cancellation of other semi-official debts such as export credits, and the 
substantial reduction of debts owed to multilateral financial institutions, 
which now account for 40 per cent of sub-Saharan debt servicing. 
It is regrettable to note that these proposals, considered more 
favourable to Africa than the Trinidad terms, have not yet received positive 
and widespread acceptance from Africa's development partners. Africa, like 
other developing regions, will require a substantial inflow of capital and 
technology and access to international markets if the global partnership is to 
have any meaning for us. 

The Gambia shares with the rest of Africa this very heavy financial 
burden, in spite of her efforts at economic recovery. In fact, the Gambia has 
successfully undertaken an economic recovery programme, and has since 
1991 started a programme for sustained development. The main policy 
orientation of the programme for sustained development is the pursuit of 
continuous adjustment with growth, with the objective of achieving economic 
development in a liberalized market environment. This will allow mobilization 
of the resources of the private sector to provide the investment that will 
generate sustained economic growth and expansion. By expanding the productive 
capacity of the economy, we hope to be able to support a significant 
improvement in the living standards of Gambians. 
The attainment of economic growth requires a favourable external 
environment. Secondly, a conducive international economic and financial 
environment will help resolve the international debt crisis, restore adequate 
capital flows and create a more open world trading system, which will result 
in sustained economic expansion and enhance private and public spending on 
human development. We fully appreciate the very valuable assistance being 
given by the United Nations, the international financial institutions and 
friendly countries. However, there is a need for continued external 
assistance in support of our development efforts. In this regard, we 
fervently hope that the donors' conference for the Gambia, to be held in 
Geneva on 13 and 14 October 1992, will be as successful as previous ones. 
Today we are witnessing the emergence of a new world order grounded in 
the principles of respect for human rights, political pluralism and 
self-determination. This new world order, which is still unfolding, marks the 
end of the cold war and the beginning of a strengthened role for the United 
Nations. 

In Africa, marching side by side with the economic problems has been the 
desire for greater democratization and liberalization of political attitudes, 
systems and dogmas. In the face of this new socio-political revolution, the 
Gambia has consistently maintained its practice of the rule of law, and 
adherence to parliamentary democracy, as exemplified by its successful and 
regular conduct of free and fair elections since the attainment of 
independence in 1965. 
Under the wise and distinguished leadership of 
Alhaji Sir Dawda Kairaba Jawara, the Gambia continues to advocate the 
promotion of, and adherence to human rights practices all over the world. The 
Gambia therefore welcomes the holding of the World Conference on Human Rights 
in 1993. That Conference will not only afford all peace-loving people, 
nations and institutions the opportunity to express their concern on human 
rights issues, but will also serve as a means for the objective evaluation of 
the world's human rights records and practices and an opportunity for us to 
rededicate ourselves to the achievement of higher standards of human rights 
practices throughout the world. 
In full recognition of the universal application of human rights and 
democracy, my delegation is pleased to note the implementation of General 
Assembly resolution 45/164, which proclaimed 1993 the International Year for 
the World's Indigenous People. This proclamation will further strengthen 
international cooperation in seeking solutions to the problems confronting 
indigenous communities in the areas of human rights, the environment, 
development, education, and health, and we regard it as a first step towards 
mobilizing greater international support and assistance for the 
self-development of indigenous peoples and their communities. 
 
The United Nations is particularly well placed to focus attention on 
major issues of concern to humankind. Of special interest to us today is the 
welfare of children, which was brought to the forefront by the World Summit 
for Children. The Gambia pledges to continue to formulate plans, programmes 
and laws to safeguard the rights and interests of children and women, who, 
effectively, constitute the most important and productive category of our 
population. 
The Government of the Gambia fully supports the convening of the 
forthcoming international conference on assistance to African children, 
scheduled to take place in Dakar, Senegal from 25 to 27 November 1992. We 
strongly urge the international community to lend support to that conference. 
Mobilizing African and international support for the global goals for children 
in the 1990s is one of the biggest challenges we now face as a world 
community. Together we can make the conference a significant step in the 
process towards achieving the goals of the World Summit. 
Another major issue of global concern today is the question of AIDS and 
HIV infections, which, in the last few years, have grown into a global 
pandemic with no effective cure as yet. It has been estimated that, by the 
end of this century, 40 million people will have been affected by the virus 
and more than 10 million children will have become orphans. This is indeed a 
gloomy prediction. The situation therefore calls for greater and more 
sustained efforts in combating the AIDS pandemic. It calls for collective 
global responsibility based on learning from, sharing with, and giving 
assistance to each other. 
My delegation realizes that the United Nations will be increasingly 
called upon to undertake many more responsibilities in a world that is rapidly 

changing. If it is to succeed in handling the growing complexities of today, 
then it must be adequately structured to respond to the emerging challenges. 
The Gambia has followed with keen interest the deliberations of the 
substantive session of the Economic and Social Council in July 1992, and the 
efforts to restructure the Council. Indeed, these efforts are part of the 
larger and wider process of restructuring the United Nations system initiated 
by the Secretary-General. 
The Gambia welcomes the creation of the Department of Humanitarian 
Affairs under the dynamic leadership of Jan Eliasson as 
Under-Secretary-General and Emergency Relief Coordinator. The creation of 
this Department is not only timely but crucial, given its role of providing 
relief and solace to the millions of needy people all over the world, 
especially in areas suffering from armed conflict, poverty, population 
pressures, environmental degradation and human rights violations, in keeping 
with the provisions and spirit of General Assembly resolution 46/182. 
It is also gratifying to note that some of the recommendations of the 
United Nations Conference on Environment and Development on the establishment 
of a Commission for Sustainable Development and issues relating to the global 
environment facility were considered and approved by the Economic and Social 
Council. The addition of the high-level-segment debate in the plenary session 
of the Council and the dialogue between participants that accompanied it is 
also welcome. 

We in Africa continue to support General Assembly resolution 32/197, 
which calls for structural, administrative and financial reforms of the United 
Nations system, particularly the strengthening of policy-making at the level 
of the General Assembly in the economic, social and other related fields. As 
we begin the forty-seventh session of the General Assembly, our minds are 
still fresh with some of the relevant and important recommendations of the 
Economic and Social Council on the economic and social issues which affect the 
world and demand urgent attention. 
We are at an exciting junction of history. The positive changes we have 
witnessed in global political and economic trends are a clear manifestation of 
mankind's desire for a progressive world and a better future. However, the 
goals of global peace, security and progress will continue to elude us if 
poverty, human rights violations and economic disparity, which are at the root 
of many conflicts, continue to characterize our world. The United Nations has 
a special role to play in combatting these evils. The Gambia remains fully 
committed to joining hands with all nations to support the United Nations in 
its crusade for a happier, more stable and prosperous world. 
